HARWOOD, Justice
(concurring specially) .
In view of the last sentence in the opinion of the Chief Justice that “This is not to say that the petitioner cannot file a bill in the nature of a bill of review in said court if he be so advised,” we deem it proper to observe that prior to any discussion or consideration of overruling the Carlisle case, a majority of the court concluded that under the evidence contained in the record, this court would not have been justified in granting leave to file the application requested.
LAWSON, MERRILL and COLEMAN, JJ., concur.